Title: Enclosure: Account for C. W. F. Dumas’ Expenses, 1782
From: Dumas, Charles William Frederic
To: Continental Congress


 Cr:
Les Etats-Unis de l’Amerique à C. W. F. Dumas


Doivent







1782.







Fevr.
 Payè ou Procureur Huygens, selon les conventions, de l’Achat de l’Hôtel, son compte de
f 
 185.
 11.
 —



Au Domestique de Mad. de Wickrad, come temoin
"
 1.
 —



Mars. 1.
 Payè à Mad. de Wickrad, selon le Contrat de Vente
"
 8000.
 —


" 2.
 à un Chrocheteur, pour porter de l’argent, m’attendu & messages divers
"
 1.
 16.
 —


"
 Pour un Fourneau de fer. & appartanances
"
 30.
 —


May. 1.
 Payè à Mad. de Wickrad, le restant des derniers de l’Achat
"
 6052.
 10.
 —


"
 Pour Lots & Ventes, payè à la Secretairie de la Ville, selon le compte quittancè du Notaire Favor
"
 782.
 15.
 8.


"
 Pour le droit de Vouinage, payè par le dit
"
 17.
 —
 —


"
 Pour Salaire et autres debours des dit
"
 31.
 10.
 —


"
 Au Valet de Ville, qui doit apporter le transport en forme
"
 5.
 5.
 —


"
 A Titre de Comission, on Douceur, pour dédodomagement allouè par S. E. Mons. Adams, au Sr: Dumas, du loyer de Chambres, qu’il doit payer pour un an sans plus
"
 100.
 —






flor:
 15207.
 7.
 8.


Juin
 Remis pour solde à Son Excele: Mons. Adams, par le Sr: Dumas
"
 845.
 2.
 8




flor:
 16052.
 10
 —


Avoir







1782.







Fevr.
 Ma Traite sur Son Ex. Mons. Adams, Min: Plenipo: des Etats-Unis, payèe, de
flo:
 10000.
 —



Avril
 De même de
"
 6052.
 10
 —




flor:
 16052.
 10
 —


Ainsi reglè & soldè signè à double, le. 17t. Juin. 1782.
